Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In line 11 of claim 1 and line 13 of claim 10, “acquisition unit being to be directed” has been deleted and replaced with -- acquisition unit to be directed--.
DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 1 or 10. In particular, the prior art discloses various arrangements of carts (shopping carts, medical device carts, etc.) comprising information acquisition units (barcode scanners) (see at least Wilensky ‘198, Byerley ‘318, Soderberg ‘831). However, these references do not teach or suggest the acquisition device mounting features as claimed. The prior art teaches numerous barcode scanner mounts / holders / docking stations / receptacles / cradles / holsters that teach aspects of the claimed invention (at least Schmidt ‘371, Ito ‘177, Di Bari ‘015). However, the barcode scanner mounts of the prior art do not teach an acquisition device that acquires the product information and a holder that detachably holds the acquisition device, the acquisition device including a head that includes an information acquisition unit provided on one side of a first direction, the information acquisition unit being to be directed to the product to acquire the product information, the head having a first predetermined width in a second direction orthogonal to the first direction, the first predetermined width on a different side of the first direction being narrower than the first predetermined width on the one side, and a handle provided on a lower part on the different side of the head, the handle having a second predetermined width in the second direction, the second predetermined width being narrower than the first predetermined width on the different side of the head, the holder being attached to the cart body, the holder including a pair of head regulators provided to have a space that is narrower than a maximum width of the first predetermined width of the head and wider than a maximum width of the second predetermined width of the handle, the pair of head regulators being adapted to be in contact with a side surface on the different side of the head held in the space, a head support that is adapted to be in contact with a lower surface of the head held in the space of the pair of head regulators, and a stopper that is adapted to be in contact with the handle while the head is held in the space of the pair of head regulators as claimed. The prior art teaches carts with acquisition devices and holders as well as terminal cases associated with acquisition devices and holders (see references discussed above). However, the prior art does not appear to teach or suggest the combination of limitations of independent claims 1 or 10 as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose shopping cart barcode scanner arrangements (see references .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618